DETAILED ACTION
This action is in reply to papers filed 1/24/2019. Claims 1-21 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190216977A1, Published 7/18/2019.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 contains two periods (.). See below.

    PNG
    media_image1.png
    91
    967
    media_image1.png
    Greyscale

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a nerve, comprising: selecting a recipient having a peripheral nerve with a defect across a portion of its length causing a loss of neural function; and implanting a porcine arterial tissue matrix in which α -1 ,3-galactose moieties have been removed from the arterial tissue matrix, across a region of the defect to produce a level of functional recovery of the lost neural function, wherein substantially all of the native cells have been removed from the porcine arterial tissue matrix, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 
•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention
The Breadth of the Claims: The breadth of the claims is excessive with regard to any species of arterial tissue matrix.
Amount of Direction Provided by Inventor/Working Examples
At issue for the purposes of the instant rejection is that the specification fails to enable the claimed invention using any arterial tissue matrix other than a porcine arterial tissue matrix in which α -1,3-galactose moieties have been removed from the arterial tissue matrix. 
The State of the Prior Art:  Platt et al. (Pediatr Transplantation 1999: 3: 193-200) teach that it may be intuitive that the best animal species to use as a source of organs for xenotransplantation is one that is phylogenetically close and thus genetically related to humans, such as the baboon. Nevertheless, most interest in recent years has focused on lower, phylogenetically disparate species, especially the pig. One reason for focusing on the pig rather than the non-human primate as a xenograft source is that the pig is available in large numbers and in sizes suitable for use in large adult patients, whereas baboons and other non-human primates are relatively scarce and too small to provide hearts or other parenchymal organs for full-size pediatric patients. Also, unlike the primate, the pig can be manipulated genetically to express extrinsic genes which may address several of the biological hurdles to xenotransplantation or confer new physiologic properties on the graft. Finally, in contrast to non-human primates, there is only a limited risk of zoonosis posed by the use of pig organs, and there is less immediate fear of the spreading of an epidemiologically significant disease from the recipient to the population at large (paragraph bridging Pg. 193 and Pg. 194).  Boneva et al. (Annals of Medicine, 36:7, 504-517 (2004)) notes that the phylogenetic and immunologic proximity of Old World primates to humans may enable transmission of primate-endemic infections agents, particularly retroviruses, to humans. Many non-human primates harbor viruses that are difficult to eliminate. The recent past provides of number of examples of zoonoses emerging from on-human primates; Marbug virus infection, Ebola virus, herpes 1 (B Micheals et al. (J Virol. 2001 Mar;75(6):2825-8) adds that the known transmissibility and clinical significance of human cytomegalovirus (HCMV) infection after allotransplantation led her and her and her team to evaluate whether baboon cytomegalovirus (BCMV) transmission could occur after a baboon-to-human liver xenotransplant. Thus, Micheals et al. examined serial blood samples from a baboon liver recipient and isolated replication-competent CMV-like agents on days 29, 36, and 42 after xenotransplantation. BCMV and HCMV DNAs were detected in the day 29 isolate, while only HCMV DNA was detected in the other isolates. Michaels notes that this is a concern with regard to potential zoonotic transmission to others (Abstract).
Thus, given the teachings of Platt et al., Boneva et al. and Michaels et al., the art demonstrates significant challenges and barriers to xenotransplantation of tissue, even in phylogenetically close animals. 
With respect to pigs, Sharma et al. (Transplantation. Vol. 75, Issue 4: pgs. 430-436 (2003)) states that the current limitation of xenotransplantation of organs derived from pigs is the problem of immunological rejection. Sharma adds that transplantation of pig organs to primates leads to an immediate rejection process termed hyperacute rejection (HAR), caused by the binding of antibodies and the activation of the complement cascade. The antibodies that  adds that the development of nuclear-transfer technologies such that an animal can be derived from a somatic cell raises the possibility of deleting the α1-3 galactosyltransferase gene and therefore the synthesis of the gal antigen. In their report, Sharma et al. produced a pig that lacks one allele of the α1-3 galactosyltransferase gene and extend these studies using a novel selection process to isolate fetal-pig fibroblast cells that lack both copies of the α1-3 galactosyltransferase gene (Pg. 430, paragraph bridging Col. 1 and Col. 2- Col. 2, para. 1).  
With respect to nerve grafts, Magnusson et al. (Xenotransplantation. 2005 Jan;12(1):49-58.) notes that the pig has been suggested as the most suitable donor of xenografts due to reasons such as appropriate size, available in large numbers, possibility of genetically engineering, and the use of pigs do not raise such severe concerns regarding ethics and the risk of xenosis as for the more closely related nonhuman primates. However, Magnusson also notes that several porcine antigen systems have to be considered in pig will in a human to pig xenotransplantation set‐up initiate a hyperacute rejection mediated by human preformed xenoantibodies against the Galα1‐3Gal epitope (Pg. 49-Pg. 50, Col. 2).  
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish the suitability of any animal arterial tissue matrix in nerve regeneration, the breadth of the claims which encompasses use of any arterial tissue matrix derived from any animal, the state of the art which establishes the unsuitability of using pigs expressing α-galactosyltransferase for xenotransplantation, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.


Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632